Citation Nr: 0322400	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1998, these issues were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, for additional development.  
The case is now before the Board for final appellate 
consideration.  In view of the Board's grant of service 
connection for rheumatoid arthritis below, the issue of 
entitlement to a TDIU will be addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence shows 
that the veteran had rheumatoid arthritis during active 
service and again in 1996; while the preponderance of the 
medical evidence dated in recent years is against current 
residuals of rheumatoid arthritis, as it is a disease 
characterized by exacerbations and remissions, service 
connection for rheumatoid arthritis is warranted. 


CONCLUSION OF LAW

Rheumatoid arthritis was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
rheumatoid arthritis.  Therefore, no further development is 
needed.  (As noted above, the claim for a TDIU is addressed 
in the remand below.)

Factual Background

The veteran contends that he now suffers from rheumatoid 
arthritis, that is related to the rheumatoid arthritis with 
which was diagnosed during his active duty.  He also asserts 
that he unemployable due to service-connected disability.  

According to the veteran's claims file, he is service-
connected for left ear hearing loss, evaluated as 
noncompensable since September 1996.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that he was 
treated for rheumatoid arthritis in 1965, with complaints 
regarding the wrists.  In December 1965, he was placed on 
permanent profile for rheumatoid arthritis.  Two rheumatoid 
latex tests performed in 1965 were borderline positive and 
strongly positive.  He was also treated for rheumatoid 
arthritis over several months prior to his discharge in 
August 1966.  A June 1996 consultation, requested to obtain a 
final evaluation of rheumatoid arthritis prior to his 
separation, found that physical examination was normal.  The 
impression was rheumatoid arthritis, inactive, not disabling.  
X-rays of the wrists and hands were normal.  The report of 
the veteran's June 1966 separation medical examination 
provides that he was normal on all clinical examinations, 
other than identifying body marks, scars, and tattoos.  The 
list of pertinent defects and diagnoses includes a diagnosis 
of early rheumatoid arthritis.  

The veteran has submitted an excerpt of an informational 
article about rheumatoid arthritis.  The excerpt 
distinguishes rheumatoid arthritis from other types of 
arthritis, and describes its nature, diagnosis and treatment.  
The excerpt is general in nature and does not address the 
specific facts of the veteran's case.

K.G.R., MD, submitted treatment reports dated from 1994 
through 1996.  In addition, in a September 1996 statement, he 
said that the veteran was permanently and totally disabled, 
based on diagnoses of major depression and rheumatoid 
arthritis.  In an August 1997 affidavit, Dr. R. opined that, 
to a reasonable degree of medical certainty, the veteran's 
September 1995 loss of employment from AT&T directly and 
proximately resulted in a September 1995 rheumatoid arthritis 
flare-up, associated physical symptoms, physical disability 
and major depression.  

The report of a private examination of the veteran in 
November 1996 by R.A.H., MD, provides a medical history, 
current complaints and current physical and neurological 
findings.  The impression was primary osteoarthritis 
(bilateral Heberden's nodes); 2) diffuse, widespread pain; 3) 
degenerative lumbar disc disease by history; 4) depression, 
severe; 5) rheumatoid arthritis by history.  At this time 
there was no current evidence of active rheumatoid arthritis 
or evidence of joint damage from prior severe rheumatoid 
arthritis.  Laboratory tests were to be conducted.  

In a November 1996 report to Dr. R., Dr. H. stated that 
follow-up laboratory work had revealed that rheumatoid factor 
was negative, ANA factor was negative, sedimentation rate was 
1mm/hr, complete blood count was within normal limits, 
biochemistry survey was within normal limits and urinalysis 
was within normal limits, with the exception of trace 
proteinuria.  The current impression was that the veteran had 
primary osteoarthritis.  There was no current evidence of 
active rheumatoid arthritis, nor was there evidence of 
significant disease from prior rheumatoid arthritis.  

The report of a December 1996 VA examination provides current 
physical findings.  X-rays of the hands to rule-out arthritis 
resulted in no acute impression.  The final pertinent 
diagnosis was generalized rheumatoid arthritis of both hands.  
The examiner concluded that, after reviewing the findings, 
the veteran was unemployable due to rheumatoid arthritis of 
both hands and bulging intervertebral discs.  

In an undated letter, received in June 1997, Dr. R. stated 
that the veteran was permanently and totally disabled, and 
not employable, due to several diagnoses that included 
rheumatoid arthritis.  The rheumatoid arthritis was diagnosed 
in 1965 by the Army.  Fibromyalgia/myofascial/chronic fatigue 
syndrome were triggered by a severe rheumatoid arthritis 
flare in April 1996.

The report of a March 1998 VA examination reviews the 
veteran's service medical records.  Two rheumatoid factor 
latex tests taken in 1965 were noted to be borderline 
positive and strongly positive.  In addition, one 
sedimentation rate was somewhat elevated and the second was 
normal.  The veteran had occasional flares of symptoms after 
his separation from service, that lasted from one to three 
weeks that were treated with aspirin.  In 1996, after losing 
his job in a RIF, the veteran developed a second syndrome 
with severe stiffness, achiness, tenderness, depression and 
muscle spasms.  The examiner noted that recent laboratory 
work-ups in recent years had included negative rheumatoid 
factor, anti-nuclear antibody, normal sedimentation rate, 
CBC, standard blood chemistries, urinalysis and TSH.  X-rays 
had shown no evidence of rheumatoid arthritis, such as peri-
articular osteoporosis, soft tissue swelling, PIP, MCP, 
carpal tunnel joint space narrowing or marginal erosions.  

The examiner provided full results of current musculoskeletal 
examination.  The assessment was that the veteran might well 
have had rheumatoid arthritis while on active duty.  He noted 
that the veteran's post-service flare-ups did not prevent him 
from working.  The examiner said that there was insufficient 
date for the examiner to tell whether these symptoms might 
have resulted from rheumatoid arthritis.  The veteran now had 
no evidence of rheumatoid arthritis and no deformities to 
suggest previous rheumatoid arthritis.  He now had clear 
evidence of a syndrome that included features of myofascial 
pain syndrome, fibromyotis and chronic fatigue syndrome.  
This was "disabling but is most likely [handwritten "not" 
signed by an RO official, F.B.] related to the disease he 
developed when he was in the Army."  In this regard, the 
examiner stated that fibromylagia could accompany rheumatoid 
arthritis, but he had not found any evidence that patients 
who had rheumatoid arthritis that spontaneously remitted were 
more likely than other people to develop fibromyalgia.  

In a June 2001 clarification, the examiner who conducted the 
March 1998 VA examination stated that he had inadvertently 
left out the word "not" from the conclusion in the March 
1998 VA examination report.  He said that at that time, he 
told an RO official, F.B., that he had left out the word 
"not."  The examiner stated that the word "not" was 
supposed to be in the conclusion.  He reiterated that he 
remembered the examination of the veteran and his discussion 
of the veteran's case.  He continued to believe that the 
veteran had disease manifestations that were suggestive of 
fibromyalgia, myofascial pain syndrome and chronic fatigue 
syndrome and that while these disease manifestations were 
disabling, they were most likely not related to the disease 
he developed while in the Army.  

The report of a September 2001 VA orthopedic examination 
provides that the veteran's charts, a previous C&P 
examination report and medical examination reports from 
active duty were reviewed.  The report sets forth the 
veteran's medical history, current complaints and physical 
findings.  The tentative diagnosis was remote history 
positive for rheumatoid arthritis; myofascial disease, 
systemically; and osteoarthritis of the shoulders and hips.  
The report provides that blood tests, sedimentation rate, 
rheumatoid arthritis, ANA, chemical profile, CBC, hemoglobin 
ALC, hepatitis B and C screening, TSH and various x-rays were 
to be conducted.  The veteran was also to be evaluated by a 
rheumatologist for C&P purposes and the final evaluation 
would be made by the rheumatologist.  

A corresponding November 2001 VA examination report provides 
that the veteran's claims file was reviewed.  The examiner 
sets forth a detailed recitation of the veteran's medical 
history, from service to the present.  The review included 
records and statements from Dr. R., the March 1998 VA 
examination report and June 2001 clarification, records from 
Dr. H., and reviews of past and current clinical and 
laboratory tests.  The examiner also set forth a review of 
the veteran's complaints and current examination findings. 

The examiner observed that September 2001 X-ray examinations, 
to screen for rheumatoid arthritis and rule out arthritis, 
were negative for rheumatoid arthritis of the bilateral 
wrists, bilateral ankles, bilateral feet, bilateral hands, 
bilateral hips, bilateral elbows, bilateral shoulders.

The final impression was that on examination that day, the 
veteran had no evidence of tophi, synovitis and ankylosing 
spondylotitis on examination or review of x-rays.  X-rays 
showed no evidence of joint surface erosions, 
demineralizations, or significant hand or wrist deformities 
such as digital enlargement or dislocation, ulnar deviation 
of digits, subluxation of digits or wrist ulnar deviation.  
There was no evidence of significant shoulder arthroplasty, 
other than at the acromioclavicular joint.  As a result, the 
examiner stated that the veteran did not have any significant 
hallmark signs on x-ray of rheumatoid arthritis, in his 
opinion.  The diagnosis was fibromyalgia with myofascial pain 
syndrome; degenerative joint disease, degenerative disk 
disease, of the lumbar spine; degenerative joint disease of 
the thoracic spine; and degenerative joint disease of the 
bilateral shoulders.  

The examiner further noted that the veteran's claims file 
indicated that the veteran was diagnosed with rheumatoid 
arthritis while he was in the military.  This apparently was 
based on self-reported symptomatology and a weakly positive 
rheumatoid factor test in the 1960's.  On multiple rechecks, 
as noted in the claims file review and his most recent VA 
examinations, the veteran's rheumatoid factor had been 
negative and his sedimentation rates had been normal.  The 
veteran's ANA had been negative and x-rays had not shown 
evidence of rheumatoid arthritis.  Therefore, based upon 
today's examinations, not showing tophi, synovitis, joint 
surface erosions, demineralization or any of the other 
multiple joint deformities described above and essentially 
showing some evidence of osteoarthritis it was the examiner's 
opinion that the chronic rheumatoid arthritis was not found 
on current examination, nor had it been found in years.  The 
veteran had seen a number of rheumatologists and they stated, 
distinctly, that the veteran did not have evidence at that 
time of rheumatoid arthritis nor evidence of long-term 
sequalae of rheumatoid arthritis.  The examiner said that he 
was in agreement with those rheumatologists.  The examiner 
concluded that it was therefore not likely that the veteran 
had chronic or active rheumatoid arthritis at the present 
time, and therefore his current symptomology in his opinion 
was not related to the alleged rheumatoid arthritis that was 
diagnosed and treated while the veteran was in the military.  

In December 2002, additional medical records were received 
from Dr. R.  These included a December 1997 statement in 
which he said that the veteran was permanently and totally 
disabled, based on diagnoses of major depression and 
rheumatoid arthritis.  In August 1997 and May 1998, he 
diagnosed the veteran with rheumatoid arthritis, among other 
disorders.  In June 1998, he said that the veteran was 
permanently and totally disabled, based on diagnoses of 
rheumatoid arthritis, among others.  The veteran's current 
symptoms were consistent with those in patients with long-
term rheumatoid arthritis.  He noted the diagnosis of 
rheumatoid arthritis in 1965 and said that there was no 
reason to question or change the diagnosis.  

Legal Analysis

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, service connection may also be granted for certain 
chronic diseases, such as arthritis, that are manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

After a thorough review of the record, the Board finds that 
the preponderance of the competent medical evidence shows 
that the veteran had rheumatoid arthritis during active 
service and an active episode in 1996.  While the 
preponderance of the post-service medical evidence is against 
current residuals of rheumatoid arthritis, the Board notes 
that the disease at issue is characterized by exacerbations 
and remissions; the absence of any current activity or 
residuals would go to the question of the appropriate rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Board finds 
that, with diagnoses during service supported by clinical and 
laboratory findings and again in 1996, and given the nature 
of this disease. service connection for rheumatoid arthritis 
is warranted. 

In this regard, the Board observes that the weight it places 
on a medical professional's opinion depends on factors such 
as the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).    

The service medical records show a firm diagnosis of 
rheumatoid arthritis based on clinical and laboratory 
findings.  Most of the post-service medical records indicate 
that this is the case.  The one competent opinion that goes 
against this aspect of the veteran's claim is based on an 
inaccurate history.  Specifically, the VA physician who 
reviewed the veteran's claim file and examined him in 
November 2001 indicated that the veteran had weakly positive 
rheumatoid factor tests during service but the 
contemporaneously recorded laboratory findings indicate that 
one of these tests was strongly positive and this was also 
apparently the impression of other post-service examiners, as 
they indicated a history of in-service rheumatoid arthritis.  
Thus, the overwhelming weight of the evidence supports a 
finding that the veteran had rheumatoid arthritis during 
service.

The evidence is at least in equipoise as to whether the 
veteran had active rheumatoid arthritis in 1996.  
Specifically, while Dr. H ruled out a diagnosis, Dr. R and a 
December 1996 VA examiner indicated otherwise during that 
time.  Subsequent VA examinations in March 1998 and November 
2001, which were quite thorough in nature, essentially ruled 
out a current diagnosis of rheumatoid arthritis or even any 
residuals of this particular type of arthritis.  The Board 
finds that this evidence outweighs the antecedent records of 
current impairment because they included a review of the 
claims file, relevant clinical findings, and appropriate 
laboratory results.  Moreover, these latter examinations and 
opinions, performed in 1998 and 2001, are obviously more 
relevant to the question of current diagnosis or residuals 
because of the dates they were performed.  Thus, it would 
appear that the preponderance of the evidence is against a 
current diagnosis of rheumatoid arthritis or residuals of the 
claimed disability.  

Nevertheless, the Board finds that, with the competent 
evidence supporting diagnoses of rheumatoid arthritis during 
service and in 1996, and given the nature of the disease, 
which is characterized by remissions and exacerbations, the 
Board finds that the evidence supports a grant of service 
connection for rheumatoid arthritis.  The fact that recent 
examinations have shown osteoarthritis and little or no 
impairment due to rheumatoid arthritis is relevant to the 
question of the appropriate rating; however, it does not 
alter the fact that the veteran has a definite history of 
rheumatoid arthritis with remissions and an exacerbation of 
active disease as recent as the latter part of 1996.  While 
the disease may have been in remission in more recent years, 
for the foregoing reasons and bases, the Board finds that 
service connection for rheumatoid arthritis is warranted.


ORDER

Service connection for rheumatoid arthritis is granted.


                                                           
REMAND

The Board's decision in the instant case results in the 
addition of rheumatoid arthritis to the veteran's service-
connected disabilities.  The inclusion of rheumatoid 
arthritis among the veteran's service-connected disabilities 
could make a material difference in his entitlement to TDIU.  
The Board cannot effect an initial schedular disability 
rating for rheumatoid arthritis.

The RO should perform the initial disability rating of 
rheumatoid arthritis.  After assigning that rating, the RO 
should re-adjudicate the TDIU claim to determine whether the 
veteran is unemployable due to service-connected 
disabilities, whether the RO is authorized to award TDIU 
without submission to the Director of the Compensation and 
Pension Service, whether the claim must be submitted to the 
Director, or whether the denial should continue.  See 38 
C.F.R. § 4.16 (2002).

Accordingly, the case is REMANDED for the following action:

The RO must assign a disability rating 
for rheumatoid arthritis and, thereafter,  
readjudicate the TDIU claim, and 
determine whether the claim for TDIU may 
now be allowed, must be submitted to 
Director, Compensation and Pension 
Service, or must be denied.  If denied, 
the RO should provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.  (Note: 
the disability rating of rheumatoid 
arthtitis will be the initial rating of a 
disability, subject to due process for 
initial disability ratings.  See 38 
C.F.R. §§ 3.103(b), 19.25 (2002).)

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). 






 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

